849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lloyd Eugene SWINSON, Petitioner-Appellant,v.U.S. PAROLE COMMISSION, Respondent-Appellee.
No. 88-7567.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 8, 1988.Decided:  June 10, 1988.

Lloyd Eugene Swinson, appellant pro se.
Before K.K. HALL, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Lloyd Eugene Swinson appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Swinson v. U.S. Parole Commission, C/A No. 87-1176-HC (E.D.N.C. Feb. 18, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.